Name: Commission Regulation (EC) No 877/98 of 24 April 1998 amending Regulation (EC) No 697/98 fixing the refunds applicable to cereal and rice sector products supplied as Community and national food aid
 Type: Regulation
 Subject Matter: economic policy;  plant product;  trade policy;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities25. 4. 98 L 124/11 COMMISSION REGULATION (EC) No 877/98 of 24 April 1998 amending Regulation (EC) No 697/98 fixing the refunds applicable to cereal and rice sector products supplied as Community and national food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular the third subparagraph of Article 13(2) thereof, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (3), as amended by Regulation (EC) No 192/98 (4), and in particular Article 13(3) thereof, Whereas Commission Regulation (EC) No 697/98 (5) has fixed the refunds applicable to cereal and rice sector products supplied as Community and national food aid; Whereas a special refund should be set for North Korea so as to permit a Community operation for that country; Whereas the measures provided for this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EC) No 697/98 is replaced by Article 2 of this Regulation. Article 2 For Community food aid operations for North Korea a refund of ECU 347/tonne is fixed for products falling within CN code 1006 30. Article 3 This Regulation shall enter into force on 27 April 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 329, 30. 12. 1995, p. 18. (4) OJ L 20, 27. 1. 1998, p. 16. (5) OJ L 96, 28. 3. 1998, p. 27.